Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 4, line 3, “when the razor cartridge is connected to the handle” has been deleted.
           (2) In claim 14, line 3, after “the” (second occurrence), --when the razor cartridge is connected to the handle-- has been added.    
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Kuo on October 13, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependent claims 2-14 are allowable over the prior art of record because none of the prior art of record taken alone or in combination thereof shows the claimed handle for a shaving razor.  The most relevant reference is U.S. Patent No. 3,918,155 to Atkins which shows a handle (12) comprising a handle body (13,14) including an arm assembly (15, see Fig.3) having a pair of arms (A, see Fig.4 as annotated below) extending in a plane and being adapted to engage a razor cartridge (10,10a,10b,11,11a, see Fig.3); an actuation button (15b) configured to move substantially perpendicular to the plane of the pair of arms (A); the actuation button (15b) cooperating with the pair of arms (A) for engaging and disengaging the razor cartridge (10,10a,10b,11,11a); and wherein the pair of arms (A) include proximal parts (PP, see annotated Fig.4) disposed proximate to the actuation button (15b) and distal parts (15a,15c) disposed further than the proximal parts (PP) from the actuation button (15b) substantially as claimed.  However, during actuation of Atkins’ actuation button (15b), the proximal parts (PP) move closer together rather than apart as claimed while the distal parts (15a,15c) simultaneously move closer together to release the razor cartridge (10,10a,10b,11,11a) from the handle body (13,14).

    PNG
    media_image1.png
    453
    501
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comment
In the first document WO 2010/037418 (equivalent to U.S. Patent Application Publication No. 2011/0239475) cited in the search report of IDS filed on 10/4/2021, the actuation button (20) moves substantially “parallel” rather than “perpendicular” to the plane of the pair of arms (24).    
In the second document U.S. Patent No. 5,956,851 cited in the search report of IDS filed on 10/4/2021, the handle (12) thereof lacks two arms that cooperate with the actuation button (80) for engaging and disengaging a razor cartridge (14).
           In the third document WO 2014/094907 cited in the search report of IDS filed on 10/4/2021 (copy of the document can be found in the parent application 15/533,139), the button (30) of the ‘907 document slides in a direction generally parallel to not perpendicular to the plane of a pair of arms (21).  
          In the fourth document EP 1 053 837 (equivalent to U.S. Patent No. 5,813,293) cited in the search report of IDS filed on 10/4/2021, the button (50) thereof slides in a direction generally parallel to rather than perpendicular to the plane of a pair of arms (78, see Fig.10).
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724